 In the Matter of THE BALDWIN LOCOMOTIVE WORKS,EDDYSTONEDIVISION,1 EMPLOYERandINTERNATIONAL BROTHERHOOD OF ELEC-TRICALWORKERS, AFFILIATED WITH A. F. OF L., PETITIONER.Cases Nos. 4-RC-450 and 4-RC-1151.- Decided April 13, 1950DECISIONANDDIRECTION OF ELECTIONUpon petitions duly filed, a hearing was held before John H.Garver, hearing officer.The hearing officer's rulings, made at thehearing are free from prejudicial error and are hereby affirmed.'Pursuant to the provisions of Section 3 (b) of the National LaborRelations Act, the Board has delegated its powers in connection withthese cases to a three-member panel [Chairman Herzog and Mem-bers Reynolds and Styles].Upon the entire record in these cases, the Board finds :1.The Employer is engaged in commerce within the meaning ofthe National Labor Relations Act.2.The labor organizations involved claim to represent certainemployees of the Employer.3.A question affecting commerce exists concerning the representa-tion of employees of the Employer within the meaning of Section 9(c) (1) and Section 2 (6) and (7) of the Act.4.The appropriate unit; the determination of representatives :In case No. 4-RC-150, the Petitioner seeks to represent a unit com-posed of all production electricians, including the electronics techni-'The name of the Employer appears as amended at the hearing.'Near the close of the hearing,the hearing officer denied separate motions for continu-ance made by the Employer and by United Steelworkers of America,C. I. 0., and its Locals1278, 2180,2443, and 2844,herein collectively called the Intervenor, for the sole purposeof presenting evidence contained in the record in Case No.4-R-2715, an earlier proceedinginvolving substantially the same employees sought herein.As the Board takes judicialnotice of its prior proceedings,the hearing officer did not err in refusing to grant a con-tinuance.SeeTin Processing Corporation,80 NLRB 1369,and cases cited therein.At the hearing,the Employer and the Intervenor separately moved to dismiss the petitionson the ground that the proposed units are inappropriate.The hearing officer reservedruling on the motions for the Board.For the reasons stated hereinafter,the motions arehereby denied.89 NLRB No.38.403889227-51-vol. 89-27 404DECISIONS OF NATIONAL LABOR RELATIONS BOARDcians, electronics instrument assembler and checker, and instrumentassembler, employed in the Employer's Eddystone Division at Eddy-stone, Pennsylvania. In Case No. 4-RC-451, it seeks to represent aunit composed of all maintenance and construction electricians, in-cluding electrical substation operators, instrument mechanics, and tele-phone maintenance mechanics employed in this division.'TheEmployer and the Intervenor oppose the severance of these two groupsof employees, contending that only the existing plant-wide unit cur-rently represented by the Intervenor is appropriate.'They also assertthat the work of the production electricians is so integrated with thatof employees exercising other skills as to preclude their severance, andthe requested unit of maintenance and construction electricians com-prises a heterogeneous group of employees performing varied and un-related tasks.The Employer's Eddystone plant 5 is organized into 5 operatingunits designated as the Southwark Shop, Iron and Brass Foundry,Diesel Shop, Steam Locomotive Shop, and General Plant Service, ormaintenance department.Approximately 6,800 hourly rated employ-ees are employed in this plant, which covers an area of about 480 acres.The Southwark Shop manufactures hydraulic presses, testing ma-chines, and hydraulic turbines.The Iron and Brass Foundry pro-duces large iron and brass castings and bronze ship propeller wheels.The Diesel Shop manufactures Diesel stationary and motive engines,switching and road-type locomotives, and renewal parts.GeneralPlant Service furnishes maintenance and construction services forthe 4 manufacturing units mentioned above.The approximately 92 production electricians sought by the Peti-tioner are employed in the Diesel, Southwark, and Steam LocomotiveShops.Of this number, about 77 are assigned to the Diesel Shopwhere they (a) perform work in connection with subassemblies, suchas wiring cabinets, controllers, and reversers, and (b) complete thefinal assembly of electrical equipment by making necessary wire con-nections and synchronizing the operation of electro-pneumatic andother control devices.The 7 employees in this category assigned toI In the alternative, the Petitioner is willing to represent any unit, or units, that theBoard may find appropriate in this proceeding.Moreover, it does not strongly urge theinclusionof certain fringe categories such as the electronics technicians, instrumentassemblers, substation operators, instrumentmechanics, and telephone maintenancemechanics, in the requested units.4Since 1944, the Intervenor has bargained for all the Employer's Eddystone productionand maintenance employees except patternmakers, on a plant-wide basis.Since 1937, thepatternmakers have been represented by the Patternmakers League of North America.TheIntervenor's existing contract with the Employer was executed on July 1, 1949, and is toremain in effect until June 30, 1950.Neither party asserts that this agreement is a barto this proceeding.,Unlike the Employer's Standard Steel Works Division's Burnham plant which was thesubject of another Board proceeding (78 NLRB 803), this plant is not a "basic steel" plant. THE BALDWIN LOCOMOTIVE WORKS405the Steam Locomotive Shop install and wire dynamos, headlights,and train control devices, on steam locomotives.Of the 8 productionelectricians assigned to the Southwark Shop, 6 install and wire elec-tricmotors and resistors on wind tunnels, planes, and hydraulicpresses.The other 2, who are classified as electronic instrument as-sembler and checker, and instrument assembler, respectively, assembleand check electronic instruments such as multiple relay and connectorboxes.Production electricians in both the Diesel and Steam Locomo-tive Shops also make frequent electrical repairs on locomotives.Allare supervised by production foremen in the shops to which they areassigned.The approximately 49 maintenance electricians are assigned toGeneral Plant Service.Most of them are quartered and work in shopslocated throughout the plant.A few, however, have plant-wide as-signments.They perform electrical repair work on production equip-ment and machine tools.Maintenance electricians work under thegeneral supervision of the electrical superintendent except while work-ing on the second shift under general maintenance foremen.The 7construction electricians are likewise assigned to General Plant Service.They install electrical devices on new plant equipment such as cranes,etc.There are 14 electrical substation operators assigned to variouselectrical substations in the plant.Their duties consist of checkingand operating transformers and circuit breakers used to transferelectrical circuit loads.They also perform routine maintenance workon substation equipment, but make no repairs. These employees workunder the general supervision of the superintendent of powerhouses.Four instrument mechanics assigned to General Plant Service repairand replace electrical motors and parts on time clocks, temperature,pressure, and voltage recording instruments.They are supervised bythe mechanical engineer.Two telephone maintenance mechanics as-signed to General Plant Service repair plant telephones and maintainthe automatic equipment and fire alarm system in the main office.They receive their work assignments from the office manager.The Employer maintains a formal apprentice training program forall its electricians, irrespective of classification., In addition to ob-taining electricians from this program,7 the Employer also hires them"off the street" in grades A, B, and C. The Employer requires thatmost of its electricians have the knowledge and ability to performwork in accordance with standards prescribed by the Underwriter'sCode.Others, including production electricians, instrument assem-blers, and substation operators, are required to read and interpret6Each apprentice is required to complete from 8,000 to 10,000 hours of training,the last8 months of which must be spent in the shop to which he expects to be assigned.7From 1947 to 1949, 11 electricians completed the apprenticeship program. 406DECISIONS OF NATIONAL LABOR RELATIONS BOARDwiring blueprints,, diagrams, drawings, sketches, and specificationswith a minimum amount of supervision. They use the customary toolsof their trade, and it appears that a substantial number perform thetraditional work of journeymen electricians.Except for purposes oflayoff, electricians do not cross occupational lines.However, there isoccasional interchange between production and maintenance elec-tricians, notwithstanding the existence of separate shop seniority listsof electricians.In an earlier proceeding involving virtually the same operationsand employees of the Employer,8 the Board declined to sever a unitcomprising production, maintenance, and construction electricians,and certain related categories, because it appeared from the record inthat case that the proposed unit embraced employees performing aheterogeneous variety of electrical tasks, and that the production elec-tricians constituting a majority of the employees sought thereinworked alongside, and in conjunction with, employees engaged inother occupations connected with the Employer's integrated manu-factliring processes.It is clear from the record in the present case that the production,maintenance, and construction electricians and related classificationssought to be represented by the Petitioner are skilled craftsmen whoeither have served an apprenticeship or completed equivalent training.Moreover, practically 'all perform diversified functions involving ahigh degree of electrical craft skill.As shown above, a substantialnumber perform the traditional duties of journeymen electricians.While some of the production electricians do work alongside, or inconjunction with, employees in other occupations, they neverthelesswork within the ambit of their own craft.We have held that em-ployees engaged in' craft work of a distinctive character, althoughthey may work in conjunction with, or close association with, otheremployees, may nevertheless constitute separate bargaining units.,'Nor does it appear that the work of any of the Employer's electriciansis so integrated with its production process as to preclude their sever-ance.10Indeed, 'the locomotives manufactured in the two locomotiveshops where most of the production electricians work are not massproduced but are made in the course of highly specialized manufactur-ing operations in accordance with customer specifications.As factorsof integration that could serve to prevent the severance of the Em-ployer's electricians are not present in this case, and because theseemployees compose an identifiable, homogeneous craft group, we find8 76 NLRB 922.9NEPA Division of Fairchild Engine and Airplane Corporation,88 NLRB 99.11 Cf.National Tube Company,78 NLRB 1199;Ford Motor Company(Maywood Plant),78 NLRB 887. As indicated above, the Employer's Eddystone plant is not a "basic steel"plant. THE BALDWIN LOCOMOTIVE WORKS407that they may be severed from the existing production and mainte-nance unit, notwithstanding the fact that most of them perform pro-duction work exclusively 11Because there is no cogent reason for establishing the Employer'sproduction electricians in a unit apart from its maintenance and con-struction electricians, we shall include all electricians in the same vot-ing group.As the electronics technicians, instrument assemblers,substation operators, instrument mechanics, and telephone mainte-nance mechanics receive training under the same apprenticeship pro-gram as the other electricians and perform duties that are similar andof comparable skill, we shall likewise include them in the same votinggroup.We shall direct an election in the following voting group :All production, maintenance, and construction electricians and ap-prentices 12 employed in the Employer's Eddystone Division plant atEddystone, Pennsylvania, including the electronics technicians, instru-ment assemblers, substation operators, instrument mechanics, and tele-phone maintenance mechanics, but excluding all other employees andsupervisors as defined in the Act.However, as the continued inclusion of these employees in the exist-ing plant-wide unit represented. by the Intervenor may also be appro-priate, we shall make no final unit determination at this time, but shallfirst ascertain the desires of these employees as expressed in the elec-tion herein directed.If a majority of them vote for the Petitioner,they will be taken to have indicated their desire to constitute a separateappropriate unit.DIRECTION OF ELECTION 13As part of the investigation to ascertain representatives for thepurposes of collective bargaining with the Employer, an election bysecret ballot shall be conducted as early as possible, but not later than40 days from the date of this Direction, under the direction and super-vision of the Regional Director for the Region in which this case washeard, and subject to Sections 203.61 and 203.62 of National Laborn SeeAmerican Hoist & Derrick Company,88 NLRB 219, and cases cited therein.Tothe extent that our decision herein is inconsistent with our earlier decision inThe BaldwinLocomotive Works,76 NLRB 922, that decision is hereby overruled.12 In accord with our practice, we shall include apprentices in the voting group. .1!Any participant in the election herein may, upon its prompt request to, and approvalthereof by, the Regional Director, have its name removed from the ballot.The compliance status of Locals 1278, 2180, 2443, and 2844 of the Intervenorhas lapsedsince thehearing in this matter.The Regional Director is herewith instructed to deletethe Intervenor from the ballot in the election directed herein if Locals 1278, 2180, 2443,and 2844 have not, within 2 weeks from this date, renewed their compliance with Section 9(f), (g), and (h).No election shall be scheduled within the 2-week period allowed untiland unless compliance has been determined. 408DECISIONS OF NATIONAL LABOR RELATIONS BOARDRelations Board Rules and Regulations, among the employees in theunit found appropriate in paragraph numbered 4, above, who wereemployed during the payroll period immediately preceding the dateof this Direction of Election, including employees who did not workduring said payroll period because they were ill or on vacation ortemporarily laid off, but excluding those employees who have sincequit or been discharged for cause and have not been rehired or rein-stated prior to the date of the election, and also excluding employeeson strike who are not entitled to reinstatement, to determine whetherthey desire to be represented, for purposes of collective bargaining, byInternationalBrotherhood of ElectricalWorkers, affiliatedwithA. F. of L., or by United Steelworkers of America, C. I. 0., Locals1278, 2180, 2443, and 2844, or by neither.